

KAMAN CORPORATION
AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT


THIS AGREEMENT is made effective April 20, 2016 (the "Effective Date"), by and
between Kaman Corporation, a Connecticut corporation (the "Company"), and [NAME]
(the "Executive").
WHEREAS, the Executive serves as [POSITION] of the Company; and
WHEREAS, the Company and the Executive previously entered into a Change in
Control Agreement, effective as of [DATE] (the "Prior CIC Agreement"); and
WHEREAS, the Company and the Executive wish to amend and restate the terms of
the Prior CIC Agreement and to supersede the Prior CIC Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:
1. Defined Terms.  Definitions of capitalized terms used in this Agreement are
provided in the last Section of this Agreement.
2. Term.  This Agreement shall terminate on the fifth anniversary of the
Effective Date. The term of this Agreement shall be automatically extended
thereafter for successive one (1) year periods unless, at least nine (9) months
prior to the fifth anniversary of the Effective Date or the then current
succeeding one-year extended term of this Agreement, the Company or Executive
has notified the other that the term hereunder shall expire at the end of the
then-current term.  No notice of non-renewal may be delivered by the Company
during a Potential Change in Control Period.  In addition, the term of this
Agreement shall not expire before the second anniversary of a Change in Control
that occurs within the term of this Agreement.  The initial term of this
Agreement, as it may be extended under this Section 2, is herein referred to as
the "Term."
3. Company's Covenants Summarized.  In order to induce the Executive to remain
in the employ of the Company and in consideration of the Executive's continued
employment, the Company agrees, under the conditions described herein, to pay
the Executive the Severance Payments and the other payments and benefits
described in this Agreement.  Except as provided in Section 5.1 of this
Agreement, no Severance Payments (as defined in Section 5) shall be payable
under this Agreement unless there shall have been a termination of the
Executive's employment with the Company upon or following a Change in Control. 
This Agreement shall not be construed as creating an express or implied contract
of employment and, except as otherwise agreed in writing between the Executive
and the Company, the Executive shall not have any right to be retained in the
employ of the Company.
4. Compensation Other Than Severance Payments.
4.1 If the Executive's employment shall be terminated for any reason following a
Change in Control, the Company shall pay the Executive's full salary to the
Executive through the Date of Termination at the rate in effect immediately
prior to the Date of Termination or, if Section 18(n)(ii) is applicable as an
event or circumstance constituting Good Reason, the rate in effect immediately
prior to such event or circumstance, together with all compensation and benefits
payable to the Executive through the Date of Termination under the terms of the
Company's compensation and benefit plans, programs or arrangements as in effect
immediately prior to the Date of Termination (or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason).  In addition, if the Executive's
employment is terminated for any reason following a Change in Control other than
(a) by the Company for Cause or (b) by the Executive without Good Reason, then
the Company shall pay a pro-rata portion of the Executive's annual bonus for the
performance year in which such termination occurs to the Executive.  This
pro-rata bonus shall be determined by multiplying the amount the Executive would
have received if the applicable performance goals were achieved at the target
level of performance by a fraction, the numerator of which is the number of days
during such performance year that the Executive is employed by the Company and
the denominator of which is 365 and shall be paid at the time described in
Section 5.4.
1

--------------------------------------------------------------------------------

4.2 If the Executive's employment shall be terminated for any reason following a
Change in Control, the Company shall pay to the Executive the Executive's normal
post-termination compensation and benefits as such payments become due.  Such
post-termination compensation and benefits shall be determined under, and paid
in accordance with, the Company's retirement, insurance and other compensation
or benefit plans, programs and arrangements as in effect immediately prior to
the Date of Termination or, if more favorable to the Executive, as in effect
immediately prior to the occurrence of the first event or circumstance
constituting Good Reason.
5. Severance Payments.
5.1 If the Executive's employment is terminated during the twenty-four (24)
month period immediately following a Change in Control, other than (A) by the
Company for Cause, (B) by reason of death or Disability, or (C) by the Executive
without Good Reason, then the Company shall pay the Executive the amounts and
provide the Executive the benefits described in this Section 5 (collectively,
the "Severance Payments") in addition to any payments and benefits to which the
Executive is entitled under Section 4 of this Agreement.  For purposes of this
Agreement, the Executive's employment shall be deemed to have been terminated
within twenty-four (24) months following a Change in Control and during the Term
by the Company without Cause or by the Executive with Good Reason if (i) the
Executive's employment is terminated by the Company without Cause during a
Potential Change in Control Period, or (ii) the Executive terminates the
Executive's employment for Good Reason during a Potential Change in Control
Period.  In the event that the Executive's employment is terminated in the
manner described in the preceding sentence during a Potential Change in Control
Period, a Change in Control shall be deemed to have occurred immediately
preceding such termination for purposes of Section 5.1(c) hereof, except with
respect to equity awards (other than stock options and stock appreciation
rights) held by the Executive which are intended to constitute qualified
performance based compensation for purposes of Section 162(m) of the Code and
the regulations promulgated thereunder.
(a)
In lieu of any further salary payments to the Executive for periods subsequent
to the Date of Termination and in lieu of any severance benefit otherwise
payable to the Executive, the Company shall pay to the Executive a lump sum
severance payment, in cash, equal to the sum of (i) ____(__) times the
Executive's base salary as in effect immediately prior to the Date of
Termination or, if Section 18(n)(ii) is applicable as an event or circumstance
constituting Good Reason, the rate in effect immediately prior to such event or
circumstance, and (ii) ____ (__) times the Executive's target annual bonus as in
effect immediately preceding the Date of Termination, pursuant to any annual
bonus or incentive plan maintained by the Company (or, if greater, the target
annual bonus in effect prior to an event of Good Reason under clause (v) of such
definition).

2

--------------------------------------------------------------------------------

(b)
For the twenty-four (24) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his
dependents medical, dental and accidental death and dismemberment benefits on a
monthly basis that is substantially similar to such benefits as provided to the
Executive and the Executive's dependents immediately prior to the Date of
Termination or, if more favorable to the Executive, those provided to the
Executive and his dependents immediately prior to the first occurrence of an
event or circumstance constituting Good Reason, at no greater cost to the
Executive than the cost to the Executive immediately prior to such date or
occurrence.  The parties intend that the first eighteen (18) months of continued
medical and dental coverage shall not constitute a "deferral of compensation"
under Treas. Reg. Sect. 1.409A-1(b), and that continued accidental death and
dismemberment benefits hereunder shall qualify as a "limited payment" of an "in
kind" benefit under Treas. Reg. Sect. 1.409A-1(b)(9)(v)(C) and (D).  Any portion
of the continued medical, dental and accidental death and dismemberment coverage
under this Section 5.1(b) that is subject to Section 409A is intended to qualify
as a "reimbursement or in-kind benefit plan" under Treas. Reg. Sect.
1.409A-3(i)(1)(iv).  Benefits otherwise receivable by the Executive pursuant to
this Section 5.1(b) shall be reduced to the extent benefits of the same type are
received by or made available by a subsequent employer to the Executive during
the twenty-four (24) month period following the Date of Termination (and any
such benefits received by or made available to the Executive shall be reported
to the Company by the Executive); provided, however, that the Company shall
reimburse the Executive for the excess, if any, of the cost of such benefits to
the Executive over such cost immediately prior to the Date of Termination or, if
more favorable to the Executive, the first occurrence of an event or
circumstance constituting Good Reason.  Any such reimbursement under this
Section 5.1(b) shall be made promptly in accordance with Company policy, but in
any event on or before the last day of the Executive's taxable year following
the taxable year in which the expense or cost was incurred.  In no event shall
the amount that the Company pays for any such benefit in any one (1) year affect
the amount that it will pay in any other year and in no event shall the benefits
described in this paragraph be subject to liquidation or exchange.

3

--------------------------------------------------------------------------------

(c)
Notwithstanding any provision to the contrary in any plan or agreement
maintained by or through the Company pursuant to which the Executive has been
granted restricted stock, stock options, stock appreciation rights or cash or
equity or equity-based long-term performance awards (but subject to the terms of
this Agreement), effective on the Date of Termination (i) all service- and
performance-based restrictions with respect to any then unvested restricted
stock or restricted stock units shall lapse (at the target level of performance,
where applicable), (ii) all stock appreciation rights and stock options shall be
deemed fully vested and then canceled in exchange for a cash payment equal to
the excess of the fair market value of the shares of Company stock subject to
the stock appreciation right or stock option on the Date of Termination, over
the exercise price(s) of such stock appreciation rights or stock options, and
(iii) all unvested cash long-term performance awards (each, an "LTIP Award")
shall vest and be payable at the target level of performance and the actual
amount that the Executive shall receive with respect to any such award will be
determined by multiplying the amount the Executive would have received based
upon such target level of performance for the entire period by a fraction, the
numerator of which is the number of days the Executive remained employed with
the Company during such award's performance period and the denominator of which
is the total number of days during such award's performance period.

(d)
If the Executive would have become entitled to benefits under the Company's
post-retirement health care plans, as in effect immediately prior to the Date of
Termination or, if more favorable to the Executive, as in effect immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason, had the Executive's employment terminated at any time during the period
of twenty-four (24) months after the Date of Termination, the Company shall
provide such post-retirement health care benefits to the Executive and the
Executive's dependents commencing on the later of (i) the date on which such
coverage would have first become available and (ii) the date on which the
benefits described in Section 5.1(b) terminate.

(e)
The Company (i) shall establish an irrevocable grantor trust holding an amount
of assets sufficient to pay all remaining premiums (which trust shall be
required to pay such premiums), under any insurance policy maintained by the
Company insuring the life of the Executive, that is in effect and (ii) shall
transfer to the Executive any and all rights and incidents of ownership in such
arrangements at no cost to the Executive.  Notwithstanding the foregoing, in no
event shall the Company establish or fund any such rabbi trust in a manner or on
terms that would result in the imposition of any tax, penalty or interest upon
the Executive under Section 409A(b)(1) of the Code, and in no event shall the
Company be obligated to, nor shall it, fund any such rabbi trust "in connection
with a change in the employer's financial health" within the meaning of Section
409A(b)(2) of the Code.  In the event that one or more premiums become due and
payable during the six (6) month period beginning on the Executive's employment
termination, the Company shall timely notify the Executive so that any such
premium payment can be made by the Executive directly to the insurance carrier. 
At the end of such six (6) month period, the Company shall reimburse the
Executive for all such premiums paid by the Executive, with interest at the
applicable federal rate under Section 1274 of the Code, determined as of the
Date of Termination.

4

--------------------------------------------------------------------------------

(f)
The Company shall provide the Executive with reimbursement for up to Thirty
Thousand Dollars ($30,000) in the aggregate for outplacement services,
relocation costs, or both; provided, however, that reimbursement shall only be
provided until the earlier of the first anniversary of the Date of Termination
or the Executive's first day of employment with a new employer.  It is intended
that reimbursements under this Section 5.1(f) shall not constitute a "deferral
of compensation" for purposes of Section 409A of the Code pursuant to Treas.
Reg. Sect. 1.409A-1(a)(9)(v)(A) and (C).

5.2 Section 4999 Excise Tax.
The Executive shall bear all expense of, and be solely responsible for, all
federal, state, local or foreign taxes due with respect to any payment received
under the Agreement, including, without limitation, any excise tax imposed by
Section 4999 of the Code (the "Excise Tax"); provided, however, that any payment
or benefit received or to be received by the Executive in connection with a
Change in Control or the termination of employment (whether payable under the
terms of the Agreement or any other plan, arrangement or agreement with the
Company or an affiliate (collectively, the "Payments") that would constitute a
"parachute payment" within the meaning of Section 280G of the Code, shall be
reduced to the extent necessary so that no portion thereof shall be subject to
the Excise Tax but only if, by reason of such reduction, the net after-tax
benefit received by the Executive shall exceed the net after-tax benefit that
would be received by the Executive if no such reduction was made.  For purposes
of this Section 5.2:
(a)
The "net after-tax benefit" shall mean (i) the Payments which the Executive
receives or is then entitled to receive from the Company or its affiliates that
would constitute "parachute payments" within the meaning of Section 280G of the
Code, less (ii) the amount of all federal, state and local income and employment
taxes payable by the Executive with respect to the foregoing calculated at the
highest marginal income tax rate for each year in which the foregoing shall be
paid to the Executive (based on the rate in effect for such year as set forth in
the Code as in effect at the time of the first payment of the foregoing), less
(iii) the amount of Excise Tax imposed with respect to the payments and benefits
described in (i) above.

(b)
All determinations under this Section 5.2 will be made by an accounting firm or
law firm that is selected for this purpose by the Company's Chief Executive
Officer prior to the Change in Control (the "280G Firm").  All fees and expenses
of the 280G Firm shall be borne by the Company.  The Company will direct the
280G Firm to submit any determination it makes under this Section 5.2 and
detailed supporting calculations to the Executive and the Company as soon as
reasonably practicable.

5

--------------------------------------------------------------------------------

(c)
If the 280G Firm determines that one or more reductions are required under this
Section 5.2, the 280G Firm shall also determine which Payments shall be reduced,
and the Company shall pay such reduced amount to the Executive.  The 280G Firm
shall make reductions required under this Section 5.2 in a manner that maximizes
the net after-tax amount payable to the Executive.   If a reduction in the
Payments is required under this Section 5.2(c), the Payments shall be reduced in
the following order: (A) reduction of any cash payment (excluding any cash
payment with respect to the acceleration of equity awards) that is otherwise
payable to the Executive that is exempt from Section 409A of the Code; (B)
reduction of any other payments or benefits otherwise payable to the Executive
(other than those described in clause (C) below) on a pro-rata basis or such
other manner that complies with Section 409A of the Code; and (C) reduction of
any payment or benefit with respect to the acceleration of equity awards that is
otherwise payable to the Executive (on a pro-rata basis as between equity awards
that are covered by Section 409A of the Code and those that are not (or such
other manner that complies with Section 409A of the Code)).

(d)
As a result of the uncertainty in the application of Section 280G at the time
that the 280G Firm makes its determinations under this Section 5.2, it is
possible that amounts will have been paid or distributed to the Executive that
should not have been paid or distributed (collectively, the "Overpayments"), or
that additional amounts should be paid or distributed to the Executive
(collectively, the "Underpayments").  If the 280G Firm determines, based on
either the assertion of a deficiency by the Internal Revenue Service against the
Company or the Executive, which assertion the 280G Firm believes has a high
probability of success, or controlling precedent or substantial authority, that
an Overpayment has been made, the Executive must repay the Overpayment to the
Company, without interest; provided, however, that no loan will be deemed to
have been made and no amount will be payable by the Executive to the Company
unless, and then only to the extent that, the deemed loan and payment would
either reduce the amount on which the Executive is subject to tax under Section
4999 of the Code or generate a refund of tax imposed under Section 4999 of the
Code.  If the 280G Firm determines, based upon controlling precedent or
substantial authority, that an Underpayment has occurred, the 280G Firm will
notify the Executive and the Company of that determination and the amount of
that Underpayment will be paid to the Executive promptly by the Company.

(e)
The parties will provide the 280G Firm access to and copies of any books,
records and documents in their possession as reasonably requested by the 280G
Firm, and otherwise cooperate with the 280G Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
this Section 5.2.

5.3 The Company also shall reimburse the Executive for legal fees and expenses
incurred by the Executive in disputing in good faith any issue hereunder
relating to the termination of the Executive's employment or in seeking in good
faith to obtain or enforce any benefit or right provided by this Agreement. 
Such payments shall be made within ten (10) business days after delivery of the
Executive's written request for payment accompanied with such evidence of fees
and expenses incurred as the Company reasonably may require.  Any such
reimbursement under this Section 5.3 shall be made promptly in accordance with
Company policy, but in any event on or before the last day of the Executive's
taxable year following the taxable year in which the expense or cost was
incurred.
6

--------------------------------------------------------------------------------

5.4 The Company shall pay the pro-rata bonus described in Section 4.1 and the
cash amounts described in this Section 5 and shall provide the benefits
described in this Section 5 to the Executive on the first business day after the
effectiveness of the General Release described in Section 11(b), subject to the
provisions of Section 15 with respect to compliance with Section 409A of the
Code.  Any cash amounts the payment of which is subject to delay pursuant to the
operation of Section 15 shall be paid with interest at the applicable federal
rate under Section 1274 of the Code determined as of the Date of Termination. 
If payments are not made in the time frame required by this Section 5.4,
interest on the unpaid amounts will accrue at 120% of the rate provided in
Section 1274(b)(2)(B) of the Code determined as of the first day following the
time frame provided for herein until the date such payments are actually made. 
At the time that payments are made under this Agreement, the Company shall
provide the Executive with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations including,
without limitation, any opinions or other advice the Company has received from
the 280G Firm or other advisors (and any such opinions or advice which are in
writing shall be attached to the statement).
5.5 Severance Payments In Lieu of Other Severance Benefits.
Severance Payments made under this Section 5 shall be in lieu of any severance
benefit otherwise payable to the Executive.
6. Termination Procedures and Compensation During Dispute.
6.1 Notice of Termination.  After a Change in Control, any purported termination
of the Executive's employment (other than by reason of death) shall be
communicated by written Notice of Termination from one party hereto to the other
party hereto in accordance with Section 9 of this Agreement.  For purposes of
this Agreement, a "Notice of Termination" shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provision so indicated.  Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive's counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.
6.2 Date of Termination.  "Date of Termination," with respect to any purported
termination of the Executive's employment after a Change in Control, shall mean
(i) if the Executive's employment is terminated for Disability, thirty (30) days
after Notice of Termination is given (provided that the Executive shall not have
returned to the full-time performance of the Executive's duties during such
thirty (30) day period), and (ii) if the Executive's employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination by the Company, shall not be less than thirty (30)
days (except in the case of a termination for Cause) and, in the case of a
termination by the Executive, shall not be less than thirty (30) days nor more
than sixty (60) days, respectively, from the date such Notice of Termination is
given).
7

--------------------------------------------------------------------------------

6.3 Dispute Concerning Termination.  If within fifteen (15) days after any
Notice of Termination is given, or, if later, prior to the Date of Termination
(as determined without regard to this Section 6.3), the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the Date of Termination shall be extended until the date on
which the dispute is finally resolved, either by mutual written agreement of the
parties or by a final judgment, order or decree of an arbitrator or a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected);
provided, however, that the Date of Termination shall be extended by a notice of
dispute given by the Executive only if such notice is given in good faith and
the Executive pursues the resolution of such dispute with reasonable diligence.
6.4 Compensation During Dispute.  If a purported termination occurs following a
Change in Control and the Date of Termination is extended in accordance with
Section 6.3 of this Agreement, the Company shall continue to pay the Executive
the full compensation in effect when the notice giving rise to the dispute was
given (including, but not limited to, salary) and continue the Executive as a
participant in all compensation, benefit and insurance plans in which the
Executive was participating when the notice giving rise to the dispute was
given, until the Date of Termination, as determined in accordance with Section
6.3 of this Agreement.  Amounts paid under this Section 6.4 are in addition to
all other amounts due under this Agreement (other than those due under Section
4.1 of this Agreement) and shall not be offset against or reduce any other
amounts due under this Agreement.  Notwithstanding anything to the contrary in
Section 6.3 and this Section 6.4, if the Company, after delivery of a Notice of
Termination, promptly (and in any event within thirty (30) days) determines that
grounds existed prior to the delivery of the Notice of Termination to terminate
the Executive's employment for Cause after complying with the procedural
requirements of this Agreement, the Company shall have the right to recover any
payments that have been made to the Executive or on the Executive's behalf under
this Agreement including but not limited to offset against or reduction of any
amounts due under this Agreement or otherwise.
7. No Mitigation.  The Company agrees that under this Agreement, if the
Executive's employment with the Company terminates, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Section 5 of this Agreement
or Section 6.4 of this Agreement.  Further, the amount of any payment or benefit
provided for in this Agreement (other than as specifically provided in Section
5.1(b) of this Agreement) shall not be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.
8. Successors; Binding Agreement.
8.1 In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in accordance with its terms.
8

--------------------------------------------------------------------------------

8.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.
9. Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the date of transmission, if delivered by confirmed facsimile, (c) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (d) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
If to the Executive: at the address (or to the facsimile number) shown on the
records of the Company.
If to the Company: Kaman Corporation, 1332 Blue Hills Avenue, P.O. Box 1,
Bloomfield, CT 06002 Attention: Chief Executive Officer (Facsimile No.: 860
243-7397), or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.
10. Obligations after the Date of Termination.
(a)
Confidentiality.  The Executive agrees that the Executive shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive's employment and for the
benefit of the Company, at any time following the Date of Termination, any
nonpublic, proprietary or confidential information, knowledge or data relating
to the Company, any of its subsidiaries, affiliated companies or businesses,
which shall have been obtained by the Executive during the Executive's
employment by the Company.  The foregoing shall not apply to information that
(i) was known to the public prior to its disclosure to the Executive, (ii)
becomes known to the public subsequent to disclosure to the Executive through no
wrongful act of the Executive or any representative of the Executive, or (iii)
the Executive is required to disclose by applicable law, regulation or legal
process (provided that the Executive provides the Company with prior notice of
the contemplated disclosure and reasonably cooperates with the Company at its
expense in seeking a protective order or other appropriate protection of such
information).  Notwithstanding clauses (i) and (ii) of the preceding sentence,
the Executive's obligation to maintain such disclosed information in confidence
shall not terminate where only portions of the information are in the public
domain.

9

--------------------------------------------------------------------------------

(b)
Non-Solicitation.  In the event that the Executive is entitled to receive
Severance Payments under Section 5 of this Agreement, the Executive agrees that
for the two (2) year period following the Date of Termination, the Executive
will not, directly or indirectly, individually or on behalf of any other person,
firm, corporation or other entity, knowingly solicit, aid or induce any
managerial level employee of the Company or any of its subsidiaries or
affiliates to leave such employment in order to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or knowingly take any action to materially assist
or aid any other person, firm, corporation or other entity in identifying or
hiring any such employee (provided that the foregoing shall not be violated by
general advertising not targeted at Company employees nor by serving as a
reference for an employee with regard to an entity with which the Executive is
not affiliated).  For the avoidance of doubt, if a managerial level employee on
his or her own initiative contacts the Executive for the primary purpose of
securing alternative employment, any action taken by the Executive thereafter
shall not be deemed a breach of this Section 10(b).

(c)
Non-Competition.  The Executive acknowledges that the Executive performs
services of a unique nature for the Company that are irreplaceable and that the
Executive's performance of such services to a competing business will result in
irreparable harm to the Company.  Accordingly, in the event that the Executive
is entitled to receive Severance Payments described in Section 5 of this
Agreement, the Executive agrees that for a period of two (2) years following the
Date of Termination, the Executive will not, directly or indirectly, become
connected with, promote the interest of, or engage in any other business or
activity competing with the business of the Company within the geographical area
in which the business of the Company is conducted.

(d)
Non-Disparagement.  Each of the Executive and the Company (for purposes hereof,
"the Company" shall mean only (i) the Company by press release or otherwise and
(ii) the executive officers and directors thereof and not any other employees)
agrees not to make any public statements that disparage the other party, or in
the case of the Company, its respective affiliates, officers, directors,
products or services.  Notwithstanding the foregoing, statements made in the
course of sworn testimony in administrative, judicial or arbitral proceedings
(including, without limitation, depositions in connection with such proceedings)
or otherwise as required by law shall not be subject to this Section 10(d).

(e)
Return of Company Property and Records.  The Executive agrees that upon
termination of the Executive's employment, for any cause whatsoever, the
Executive will surrender to the Company in good condition (reasonable wear and
tear excepted) all property and equipment belonging to the Company and all
records kept by the Executive containing the names, addresses or any other
information with regard to customers or customer contacts of the Company, or
concerning any proprietary or confidential information of the Company or any
operational, financial or other documents given to the Executive during the
Executive's employment with the Company.

10

--------------------------------------------------------------------------------

(f)
Cooperation.  The Executive agrees that, following termination of the
Executive's employment for any reason, the Executive shall upon reasonable
advance notice, and to the extent it does not interfere with previously
scheduled travel plans and does not unreasonably interfere with other business
activities or employment obligations, assist and cooperate with the Company with
regard to any matter or project in which the Executive was involved during the
Executive's employment, including any litigation.  The Company shall compensate
the Executive for any lost wages (or, if the Executive is not then employed,
provide reasonable compensation as determined by the Compensation Committee) and
expenses associated with such cooperation and assistance.

(g)
Assignment of Inventions.  The Executive will promptly communicate and disclose
in writing to the Company all inventions and developments, including software,
whether patentable or not, as well as patents and patent applications
(hereinafter collectively called "Inventions"), made, conceived, developed or
purchased by the Executive, or under which the Executive acquires the right to
grant licenses or to become licensed, alone or jointly with others, which have
arisen or which arise out of the Executive's employment with the Company, or
relate to any matters directly pertaining to the business of the Company or any
of its subsidiaries.  Included herein as if developed during the employment
period is any specialized equipment and software developed for use in the
business of the Company.  All of the Executive's right, title and interest in,
to and under all such Inventions, licenses and right to grant licenses shall be
the sole property of the Company.  As to all such Inventions, the Executive
will, upon request of the Company, (i) execute all documents which the Company
deems necessary or proper to enable it to establish title to such Inventions or
other rights, and to enable it to file and prosecute applications for letters
patent of the United States and any foreign country, and (ii) do all things
(including the giving of evidence in suits and other proceedings) which the
Company deems necessary or proper to obtain, maintain or assert patents for any
and all such Inventions or to assert its rights in any Inventions not patented.

(h)
Equitable Relief and Other Remedies.  The parties acknowledge and agree that the
other party's remedies at law for a breach or threatened breach of any of the
provisions of this Section 10 would be inadequate and, in recognition of this
fact, the parties agree that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the other party, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, a temporary or permanent injunction or
any other equitable remedy which may then be available.

(i)
Reformation.  If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 10 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state.

11

--------------------------------------------------------------------------------

(j)
Survival of Provisions.  The obligations contained in this Section 10 shall
survive the termination or expiration of the Executive's employment with the
Company and shall be fully enforceable thereafter.

11. Conditions.  Any payments or benefits made or provided pursuant to this
Agreement are subject to the Executive's:
(a)
compliance with the provisions of Sections 10(a), 10(b), 10(c), 10(e) and 10(g)
hereof;

(b)
delivery to the Company of an executed Agreement and General Release (the
"General Release"), which shall be substantially in the form attached hereto as
Appendix A (with such changes therein or additions thereto as needed under then
applicable law to give effect to its intent and purpose) within twenty-one (21)
days of presentation thereof by the Company to the Executive (which presentation
shall be made by the Company no later than two (2) business days following the
Date of Termination); and

(c)
delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans
with the General Release.

If the Executive fails to return an executed General Release to the Company
within such twenty-one (21) day period, or the Executive subsequently revokes
such timely release, the Company shall not have any obligation to pay any
amounts or benefits under Section 5 of this Agreement.  The Executive shall
provide the General Release in the same manner as providing written notice to
the Company under Section 9 above.
12. Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the President of the Company or his designee. 
No waiver by either party hereto at any time of any breach by the other party
hereto of, or of any lack of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of Connecticut without regard to
its conflicts of law principles.  Any payments provided for hereunder shall be
paid net of any applicable withholding required under federal, state or local
law and any additional withholding to which the Executive has agreed.  The
obligations of the Company and the Executive under this Agreement which by their
nature may require either partial or total performance after its expiration
shall survive any such expiration.
13. Validity; Counterparts.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.  This
Agreement may be executed in several counterparts, each of which shall be deemed
to be an original but all of which together will constitute one and the same
instrument.
12

--------------------------------------------------------------------------------

14. Supersedes All Other Agreements. This Agreement supersedes any other
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof which have been made by either party,
including the Prior CIC Agreement.
15. Section 409A. It is the intention of the Company and the Executive that this
Agreement not result in taxation of the Executive under Section 409A of the Code
and the regulations and guidance promulgated thereunder and that the Agreement
shall be construed and administered in accordance with such intention. 
Notwithstanding the foregoing, the Company shall in no event be obligated to
indemnify the Executive for any taxes or interest that may be assessed by the
IRS pursuant to Section 409A of the Code.  Notwithstanding anything to the
contrary herein, if the Executive is a "specified employee" (within the meaning
of Section 409A(a)(2)(B)(i) of the Code) with respect to the Company, any
amounts (or benefits) otherwise payable to or in respect of the Executive under
this Agreement pursuant to the Executive's termination of employment with the
Company shall be delayed to the extent required so that taxes are not imposed on
the Executive pursuant to Section 409A of the Code, and shall be paid upon the
earliest date permitted by Section 409A(a)(2) of the Code.  For purposes of this
Agreement, the Executive's employment with the Company, the Company and their
Affiliates will not be treated as terminated unless and until such termination
of employment constitutes a "separation from service" for purposes of Section
409A of the Code.
16. Settlement of Disputes.  All claims by the Executive for benefits under this
Agreement shall be directed to and determined by the Board and shall be in
writing.  Any denial by the Board of a claim for benefits under this Agreement
shall be delivered to the Executive in writing and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon.  The Board shall afford a reasonable opportunity to the Executive for a
review of the decision denying a claim and shall further allow the Executive to
appeal to the Board a decision of the Board within sixty (60) days after
notification by the Board that the Executive's claim has been denied.
17. Arbitration.  Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Hartford, Connecticut, in accordance with the rules of the American Arbitration
Association then in effect; provided, however, that the evidentiary standards
set forth in this Agreement shall apply.  Judgment may be entered on the
arbitrator's award in any court having jurisdiction.  Notwithstanding any
provision of this Agreement to the contrary, the Executive shall be entitled to
seek specific performance of the Executive's right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.
18. Definitions.  For purposes of this Agreement, the following terms shall have
the meanings indicated below:
(a)
"Affiliate" shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

(b)
"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

13

--------------------------------------------------------------------------------

(c)
"Board" shall mean the Board of Directors of the Company.

(d)
"Cause" for termination by the Company of the Executive's employment shall mean
(i) the willful and continued failure by the Executive to substantially perform
the Executive's duties with the Company (other than any such failure resulting
from the Executive's incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance of a Notice of Termination for
Good Reason by the Executive pursuant to Section 6.1 of this Agreement) after a
written demand for substantial performance is delivered to the Executive by the
Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed the Executive's
duties, or (ii) the willful engaging by the Executive in conduct which is
demonstrably and materially injurious to the Company or its subsidiaries,
monetarily or otherwise.  For purposes of clauses (i) and (ii) of this
definition, (x) no act, or failure to act, on the Executive's part shall be
deemed "willful" unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive's act, or failure to
act, was in the best interest of the Company and (y) in the event of a dispute
concerning the application of this provision, no claim by the Company that Cause
exists shall be given effect unless the Company establishes to the Board by
clear and convincing evidence that Cause exists.  Notwithstanding the foregoing,
Cause shall not include any act or omission of which the Audit Committee of the
Board (or the full Board) has had actual knowledge of all material facts related
thereto for at least ninety (90) days without asserting that the act or omission
constitutes Cause.

(e)
"Change in Control," for purposes of this Agreement, shall mean any of the
following events, provided that such an event is not also a Management Buyout:

(i)
any Person is or becomes the Beneficial Owner directly or indirectly, of
securities of the Company representing thirty-five percent (35%) or more of the
combined voting power of the Company's then outstanding voting securities
generally entitled to vote in the election of directors of the Company;
provided, however, that no Change in Control will be deemed to have occurred as
a result of a change in ownership percentage resulting solely from an
acquisition of securities by the Company or a transaction described in clause
(A) of paragraph (iii) below;

(ii)
during any period of two (2) consecutive years, individuals who, as of the
beginning of such period, constitute the Board (the "Incumbent Board") cease to
constitute at least a majority of the Board; provided that any person becoming a
director of the Company subsequent to the beginning of such period whose
election, or nomination for election by the Company's shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company and whose
appointment or election was not approved by at least a majority of the directors
of the Company in office immediately before any such contest;

14

--------------------------------------------------------------------------------

(iii)
there is consummated a Merger of the Company with any other business entity,
other than (A) a Merger which would result in the securities of the Company
generally entitled to vote in the election of directors of the Company
outstanding immediately prior to such Merger continuing to represent (either by
remaining outstanding or by being converted into such securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding such securities under an employee benefit
plan of the Company or any Subsidiary, more than 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such Merger, generally entitled to
vote in the election of directors of the Company or such surviving entity or any
parent thereof and, in the case of such surviving entity or any parent thereof,
of a class registered under Section 12 of the Exchange Act, or (B) a Merger
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing thirty-five percent (35%) or more of
the combined voting power of the Company's then outstanding voting securities
generally entitled to vote in the election of directors of the Company; or

(iv)
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated the sale or disposition by
the Company of all or substantially all of the Company's assets, other than a
sale or disposition by the Company of all or substantially all of the Company's
assets to an entity where the outstanding securities generally entitled to vote
in the election of directors of the Company immediately prior to the transaction
continue to represent (either by remaining outstanding or by being converted
into such securities of the surviving entity or any parent thereof) more than
fifty percent (50%) or more of the combined voting power of the outstanding
voting securities of such entity generally entitled to vote in such entity's
election of directors immediately after such sale and of a class registered
under Section 12 of the Exchange Act.

Within five (5) days after a Change in Control has occurred, the Company shall
deliver to the Executive a written statement memorializing the date that the
Change in Control occurred.
(f)
"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor Code, and related rules, regulations and
interpretations.

(g)
"Company" shall mean Kaman Corporation and, except in determining under Section
18(e) hereof whether or not any Change in Control of the Company has occurred,
shall include any successor to its business and/or assets.

15

--------------------------------------------------------------------------------

(h)
Intentionally Omitted.

(i)
"Date of Termination" shall have the meaning set forth in Section 6.2 of this
Agreement.

(j)
"Disability" shall be deemed the reason for the termination by the Company of
the Executive's employment, if, as a result of the Executive's incapacity due to
physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive's duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Executive a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive's duties.

(k)
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.

(l)
"Excise Tax" shall mean any excise tax imposed under Section 4999 of the Code.

(m)
"Executive" shall mean the individual named in the preamble to this Agreement.

(n)
"Good Reason" for termination by the Executive of the Executive's employment
shall mean the occurrence (without the Executive's express written consent)
after any Change in Control, or prior to a Change in Control under the
circumstances described in the second sentence of Section 5.1 (treating all
references in subsections (i) through (vi) below to a "Change in Control" as
references to a "Potential Change in Control"), of any one of the following acts
by the Company, or failures by the Company to act, unless such act or failure to
act is corrected prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:

(i)
the assignment to the Executive of any duties inconsistent with the Executive's
status as [POSITION] of the Company or a substantial diminution in the nature or
status of the Executive's responsibilities from those in effect immediately
prior to the Change in Control;

(ii)
a reduction by the Company in the Executive's annual Base Salary as in effect on
the date of this Agreement or as the same may be increased from time to time;

(iii)
the relocation of the Executive's principal place of employment to a location
more than fifty (50) miles from the Executive's principal place of employment
immediately prior to the Change in Control or the Company's requiring the
Executive to be based anywhere other than such principal place of employment (or
permitted relocation thereof) except for required travel on the Company's
business to an extent substantially consistent with the Executive's business
travel obligations immediately prior to the Change in Control;

16

--------------------------------------------------------------------------------

(iv)
the failure by the Company to pay to the Executive any portion of the
Executive's current compensation, or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within thirty (30) days of the date such compensation is due;

(v)
the failure by the Company to continue in effect any compensation plan in which
the Executive participates immediately prior to the Change in Control which is
material to the Executive's total compensation (including, but not limited to,
the Kaman Corporation Compensation Administration Plan, Kaman Corporation Cash
Bonus Plan, and Kaman Corporation 2003 Stock Incentive Plan), unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Company to
continue the Executive's participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount or timing of payment of benefits provided and the level of the
Executive's participation relative to other participants, as existed immediately
prior to the Change in Control;

(vi)
the failure by the Company to continue to provide the Executive with benefits
substantially similar to those enjoyed by the Executive under any of the
Company's life insurance, health and accident or disability plans in which the
Executive was participating immediately prior to the Change in Control, the
taking of any other action by the Company which would directly or indirectly
materially reduce any of such benefits or deprive the Executive of any material
fringe benefit enjoyed by the Executive at the time of the Change in Control, or
the failure by the Company to provide the Executive with the number of paid
vacation days to which the Executive is entitled on the basis of years of
service with the Company in accordance with the Company's normal vacation policy
in effect at the time of the Change in Control; provided, however, that this
paragraph shall not be construed to require the Company to provide the Executive
with a defined benefit pension plan if no such plan is provided to similarly
situated executive officers of the Company or its Affiliates;

(vii)
any purported termination of the Executive's employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 6.1
of  this Agreement; for purposes of this Agreement, no such purported
termination shall be effective; or

(viii)
the failure of any successor to the Company (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in accordance with its terms prior to the effectiveness of any
such succession.

The Executive's right to terminate the Executive's employment for Good Reason
shall not be affected by the Executive's incapacity due to physical or mental
illness.  The Executive's continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.
17

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary above, the Executive shall not have
"Good Reason" to terminate employment due solely to a suspension of the
Executive's position, job functions, authorities, duties and responsibilities
while on paid administrative leave due to a reasonable belief by the Board that
the Executive has engaged in conduct that would give adequate grounds to
terminate the Executive's employment for Cause.
(o)
Intentionally Omitted.

(p)
"Management Buyout" means any event or transaction which would otherwise
constitute a Change in Control (a "Transaction") if, in connection with the
Transaction, the Executive, members of the Executive's immediate family and/or
the "Executive's Affiliates" (as defined below) participate, directly or
beneficially, as an equity investor in, or have the option or right to acquire,
whether or not vested, equity interests of, the acquiring entity or any of its
Affiliates (the "Acquiror") having a percentage interest therein greater than
one percent (1%).  For purposes of the preceding sentence, a party shall not be
deemed to have participated as an equity investor in the Acquiror by virtue of
(i) obtaining beneficial ownership of any equity interest in the Acquiror as a
result of the grant to the party of an incentive compensation award under one or
more incentive plans of the Acquiror (including, but not limited to, the
conversion in connection with the Transaction of incentive compensation awards
of the Company into incentive compensation awards of the Acquiror), on terms and
conditions substantially equivalent to those applicable to other employees of
the Company at a comparable level as such party immediately prior to the
Transaction, after taking into account normal differences attributable to job
responsibilities, title and the like, or (ii) obtaining beneficial ownership of
any equity interest in the Acquiror on terms and conditions substantially
equivalent to those obtained in the Transaction by all other shareholders of the
Company or (iii) the party's interests in any tax-qualified defined benefit or
defined contribution pension or retirement plan in which such party or any
family member is a participant or beneficiary.  The "Executive's Affiliates" at
any time consist of any entity which the Executive and/or members of the
Executive's immediate family then own, directly or beneficially, or have the
option or right to acquire, whether or not vested, greater than 10% of such
entity's equity interests, and all then current directors and executive officers
of the Company who are members of any group, that also includes the Executive, a
member of the Executive's immediate family and/or any such entity, in which the
members have agreed to act together for the purpose of participating in the
Transaction.  The Executive's immediate family consists of the Executive's
spouse, parents, children and grandchildren.

(q)
"Merger" means a merger, share exchange, consolidation or similar business
combination under applicable law.

18

--------------------------------------------------------------------------------

(r)
"Notice of Termination" shall have the meaning set forth in Section 6.1 of this
Agreement.

(s)
"Payments" shall have the meaning set forth in Section 5.2 of this Agreement.

(t)
"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its direct or indirect Subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions and with substantially the same voting rights as their
ownership and voting rights with respect to the Company.

(u)
"Potential Change in Control" shall be deemed to have occurred if the event set
forth in any one of the following subsections shall have occurred:

(i)
the Company enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control;

(ii)
the Company or any Person publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change in Control;

(iii)
any Person becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing thirty percent (30%) or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities; or

(iv)
the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

(v)
"Potential Change in Control Period" shall commence upon the occurrence of a
Potential Change in Control and shall lapse upon the occurrence of a Change in
Control or, if earlier (i) with respect to a Potential Change in Control
occurring pursuant to clause (i) of the Potential Change in Control definition,
immediately upon the abandonment or termination of the applicable agreement,
(ii) with respect to a Potential Change in Control occurring pursuant to clause
(ii) of the Potential Change in Control definition, immediately upon a public
announcement by the applicable party that such party has abandoned its intention
to take or consider taking actions which if consummated would result in a Change
in Control, or (iii) with respect to a Potential Change in Control occurring
pursuant to clause (iii) or (iv) of the Potential Change in Control definition,
upon the one (1) year anniversary of the occurrence of a Potential Change in
Control (or such earlier date as may be determined by the Board).

19

--------------------------------------------------------------------------------

(w)
"Subsidiary" shall mean any corporation within the meaning of Section 424(f) of
the Code.

(x)
"Term" shall mean the period of time described in Section 2 of this Agreement.



IN WITNESS WHEREOF, the parties have executed this agreement.

 
KAMAN CORPORATION

 

 
 
 
By:  
[NAME}
 
Its:
[TITLE]
       
Date:
April 21, 2016
       
EXECUTIVE
       
[NAME]
       
Date:
April 21, 2016

:
20

--------------------------------------------------------------------------------



APPENDIX A
FORM OF RELEASE
AGREEMENT AND GENERAL RELEASE
Kaman Corporation, its affiliates, subsidiaries, divisions, successors and
assigns in such capacity, and the current, future and former employees,
officers, directors, trustees and agents thereof (collectively referred to
throughout this Agreement as "Employer"), and _____________  ("Executive"), the
Executive's heirs, executors, administrators, successors and assigns
(collectively referred to throughout this Agreement as  "Employee") agree:
1. Last Day of Employment.  Executive's last day of employment with Employer is
______________.  In addition, effective as of DATE, Executive resigns from the
Executive's positions as ______________________ of the Employer and will not be
eligible for any benefits or compensation after ________ other than as
specifically provided under the Change in Control Agreement between Employer and
Executive effective as of DATE (the "Change in Control Agreement").  Executive
further acknowledges and agrees that, after DATE, the Executive will not
represent the Executive as being a director, employee, officer, trustee, agent
or representative of Employer for any purpose.  In addition, effective as of
DATE, Executive resigns from all offices, directorships, trusteeships, committee
memberships and fiduciary capacities held with, or on behalf of, Employer or any
benefit plans of Employer.  These resignations will become irrevocable as set
forth in Section 3 below.
2. Consideration.  The parties acknowledge that this Agreement and General
Release is being executed in accordance with Section 11 of the Change in Control
Agreement.
3. Revocation.  Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release.  Any revocation within this period must be
submitted, in writing, to Employer and state, "I hereby revoke my acceptance of
our Agreement and General Release."  The revocation must be personally delivered
to Employer's Chief Executive Officer, or his/her designee, or mailed to Kaman
Corporation, 1332 Blue Hills Avenue, P.O. Box 1, Bloomfield, CT 06002,
Attention: Chief Executive Officer, and postmarked within seven (7) calendar
days of execution of this Agreement and General Release.  This Agreement and
General Release shall not become effective or enforceable until the revocation
period has expired.  If the last day of the revocation period is a Saturday,
Sunday or legal holiday in Hartford, Connecticut, then the revocation period
shall not expire until the next following day which is not a Saturday, Sunday or
legal holiday.
4. General Release of Claim.  Subject to the full satisfaction by the Employer
of its obligations under the Change in Control Agreement, Employee knowingly and
voluntarily releases and forever discharges Employer from any and all claims,
causes of action, demands, fees and liabilities of any kind whatsoever, whether
known or unknown, against Employer, Employee has, has ever had or may have as of
the date of execution of this Agreement and General Release, including, but not
limited to, any alleged violation of:
A-1

--------------------------------------------------------------------------------

-
Title VII of the Civil Rights Act of 1964, as amended;

-
The Civil Rights Act of 1991;

-
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

-
The Employee Retirement Income Security Act of 1974, as amended;

-
The Immigration Reform and Control Act, as amended;

-
The Americans with Disabilities Act of 1990, as amended;

-
The Age Discrimination in Employment Act of 1967, as amended;

-
The Older Workers Benefit Protection Act of 1990;

-
The Worker Adjustment and Retraining Notification Act, as amended;

-
The Occupational Safety and Health Act, as amended;

-
The Family and Medical Leave Act of 1993;

-
Any wage payment and collection, equal pay and other similar laws, acts and
statutes of the State of Connecticut;

-
Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

-
Any public policy, contract, tort or common law; or

-
Any allegation for costs, fees or other expenses including attorneys' fees
incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee's express rights
under any pension (including but not limited to any rights under the Kaman
Corporation Supplemental Retirement Plan) or claims for accrued vested benefits
under any other employee benefit plan, policy or arrangement maintained by
Employer or under COBRA, (ii) Employee's rights under the provisions of the
Change in Control Agreement which are intended to survive termination of
employment, (iii) Employee's rights as a stockholder, or (iv) Employee's rights
to indemnification from Kaman Corporation or any affiliate, whether pursuant to
contract, the governing documents of the applicable entity, applicable law or
otherwise.
5. No Claims Permitted.  Employee waives Executive's right to file any charge or
complaint against Employer arising out of Executive's employment with or
separation from Employer before any federal, state or local court or any state
or local administrative agency, except where such waivers are prohibited by law.
A-2

--------------------------------------------------------------------------------

6. Affirmations.  Employee affirms Executive has not filed, has not caused to be
filed and is not presently a party to, any claim, complaint or action against
Employer in any forum.  Employee further affirms that the Executive has been
paid and/or has received all compensation, wages, bonuses, commissions and/or
benefits to which Executive may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to Executive, except as provided
under the Change in Control Agreement.  Employee also affirms Executive has no
known workplace injuries.
7. Cooperation; Return of Property.  In accordance with Section 10(f) of the
Change in Control Agreement, Employee agrees to reasonably cooperate with
Employer and its counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during Executive's
employment in which Executive was involved or of which Executive has knowledge,
and Employer will reimburse the Employee for any reasonable out-of-pocket
travel, delivery or similar expenses incurred and lost wages (or will provide
reasonable compensation if Executive is not then employed) in providing such
service to Employer.  The Employee represents the Executive has complied with
Section 10(e) of the Change in Control Agreement regarding the return of
Employer property and records.
8. Governing Law and Interpretation.  This Agreement and General Release shall
be governed and conformed in accordance with the laws of the State of
Connecticut without regard to its conflict of laws provisions.  In the event
Employee or Employer breaches any provision of this Agreement and General
Release, Employee and Employer affirm either may institute an action to
specifically enforce any term or terms of this Agreement and General Release. 
Should any provision of this Agreement and General Release be declared illegal
or unenforceable by any court of competent jurisdiction and should the provision
be incapable of being modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect.  Nothing herein, however, shall
operate to void or nullify any general release language contained in the
Agreement and General Release.
9. No Admission of Wrongdoing.  Employee agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at any time for any purpose as an admission by Employer
of any liability or unlawful conduct of any kind.
10. Amendment.  This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.
11. Entire Agreement.  This Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Change in
Control Agreement which are intended to survive termination of the Change in
Control Agreement, including but not limited to those contained in Section 10
thereof, shall survive and continue in full force and effect.  Employee
acknowledges Executive has not relied on any representations, promises or
agreements of any kind made to Executive in connection with Executive's decision
to accept this Agreement and General Release.
A-3

--------------------------------------------------------------------------------

EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.
EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
CHANGE IN CONTROL AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST
EMPLOYER.
IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

   
KAMAN CORPORATION
           
By:
             
Name:
             
Title:
             
Date:
                                         
Date:
 

A-4
 